Citation Nr: 1018371	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Evaluation of residuals, surgery to 2nd toe, right foot, 
which is currently rated as noncompensably disabling.  

2.	Evaluation of residuals, surgery to 2nd toe, left foot, 
which is currently rated as noncompensably disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1995 to November 
1999.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In March 2010, the Veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim.  A complete transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran is seeking increased ratings for toe disorders on 
each of his feet.  At his March 2010 hearing before the 
undersigned, he described the ways in which these disorders 
limit his daily activities in his home and professional 
lives.  

The Board notes that VA has a duty to assist Veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
matter, the Board notes that the most recent VA orthopedic 
examination for the Veteran's feet was performed over three 
years ago, in May 2007.  Since then, the Veteran has 
undergone additional surgery by a private provider.  The 
current severity of these disabilities is unclear.  As such, 
the Board finds a more recent VA medical examination 
warranted.  

The Veteran is hereby notified that it is his responsibility 
to report for any examination scheduled, and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2009).  

At his March 2010 hearing, the Veteran reported that he had 
received treatment at a VA facility.  Current records should 
be sought.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records from the 
VA Medical Center in Temple, Texas as 
well as the VA Outpatient Clinic in 
Austin, Texas, for the period from 
February 2006 to the present.  All 
efforts to obtain such records should be 
fully documented in the claims file.

2.  Schedule the Veteran for a VA 
orthopedic compensation examination of 
his feet.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies, including X-
rays should be accomplished.  

The examiner should report on the current 
state of the Veteran's foot/toe disorders 
and should render specific findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss of his feet due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
discuss any muscular, neurological, or 
postural abnormalities noted.  The 
examiner should indicate whether the 
impairment associated with either foot 
disorder is moderate, moderately severe, 
or severe.   

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached.  

3.  If any benefit sought is not granted 
following completion of the above, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case which includes the 
pertinent laws and regulations, and 
should be provided with the opportunity 
to respond.  The claims should be 
returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


